DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on June 13, 2022. Claim(s) 22-25, 27-29, 31-35, and 38-63 are pending and examined herein.

Response to Arguments
	Applicant’s amendments/arguments with respect to the 103 rejection of claims 22-25, 27-29 and 31-37 as being unpatentable over Martinez (WO 2015/106164) of record have been fully considered.
	Applicant argues:
Applicant maintains that Martinez does not disclose any formulation that contains the presently claimed compound, or its pharmaceutically acceptable salt, let alone one that has a lipophilic vehicle containing at least one lipid excipient selected from the group consisting of a glycerol ester of a fatty acid and a fatty acid, and at least one surfactant. Martinez also lacks disclosure of a method of producing a formulation that involves mixing. Accordingly, Applicant maintains that, for at least the reasons set forth in the Responses filed on June 13, 2018, February 18, 2020, and June 17, 2021, the rejection to Martinez should be withdrawn.

Moreover, as discussed during the aforementioned interview, the present invention provides unexpectedly superior results. Specifically, the inventors found that while aqueous formulations of the claimed compound worked well in lower animals, surprisingly, this was not the case when it came to higher animals — even the better aqueous formulations did not work well in higher animals. In that regard, the experimental data shown in Table 1 below demonstrate that when aqueous formulations containing the compound as claimed were administered in mice, dogs, and monkeys, oral bioavailability was less in dogs than in mice, and was less in monkeys than in dogs.

 	With respect to these arguments, Examiner respectfully notes that Martinez teaches "pharmaceutical composition" refers to the combination of an active agent with a carrier, inert or active, making the composition especially suitable for diagnostic or therapeutic use in vivo or ex vivo. Examples of a pharmaceutically acceptable carrier include, but are not limited to, biocompatible vehicles, adjuvants, additives, and diluents to achieve a composition usable as a dosage form (page 51, lines 16-25). The skilled artisan is well aware that in order to produce a formulation, the components must be “mixed”. As is evident from Martinez, pharmaceutically acceptable carrier includes, but is not limited to, biocompatible vehicles, adjuvants, additives, and diluents (see specific excipients in rejections of record below). 
 	Applicant’s submission of unexpected results has been considered. Applicant effectively demonstrates the well-known problem of bioavailability in higher animals. Lipophilic formulation # 3 exemplified in the remarks demonstrates enhanced bioavailability and solubility, however, the claims are still not commensurate in scope of the data presented. The claims, as amended, recite the presence of at least one lipophilic vehicle, all of which are well known in the art as lipid excipients to enhance bioavailability (see Kalepu reference below).  Applicant has not embraced the criticality of said lipophilic agents as recited in the instant claims. Therefore, the Martinez reference provides sufficient teaching, suggestion and motivation.
 	Based on the reasoning above, the rejection of record is hereby maintained/modified and included in the Final Office action below as necessitated by amendment.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 22-25, 27-29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (WO 2015/106164) of record.
 	Martinez teaches the compound and the HCl salt thereof (page 46, Table 2, compound SB742881): 


    PNG
    media_image1.png
    123
    272
    media_image1.png
    Greyscale
.
	Martinez teaches "pharmaceutical composition" refers to the combination of an active agent with a carrier, inert or active, making the composition especially suitable for diagnostic or therapeutic use in vivo or ex vivo. Examples of a pharmaceutically acceptable carrier include, but are not limited to, biocompatible vehicles, adjuvants, additives, and diluents to achieve a composition usable as a dosage form. Examples of other carriers include colloidal silicon oxide, magnesium stearate, cellulose, and sodium lauryl sulfate (page 51, lines 16-25).
 	Martinez teaches some examples of materials which can serve as pharmaceutically acceptable carriers include, sugars such as lactose, glucose and sucrose; starches such as corn starch and potato starch ; cellulose and its derivatives such as sodium carboxymethyl cellulose, ethyl cellulose and cellulose acetate ; powdered tragacanth; malt; gelatine; talc; excipients such as cocoa butter and suppository waxes; oils such as peanut oil, cottonseed oil; safflower oil, sesame oil; olive oil; corn oil and soybean oil; glycols; such as propylene glycol; esters such as ethyl oleate and ethyl laurate; agar; natural and synthetic phospholipids, such as soybean and egg yolk phosphatides, lecithin, hydrogenated soy lecithin, dimyristoyl lecithin, dipalmitoyl lecithin, distearoyl lecithin, dioleoyl lecithin, hydroxylated lecithin, lysophosphatidylcholine, cardiolipin, sphingomyelin, phosphatidylcholine, phosphatidyl ethanolamine, diastearoyl phosphatidylethanolamine (DSPE) and its pegylated esters, such as DSPE-PEG750 and, DSPE-PEG2000, phosphatide acid, phosphatidyl glycerol and phosphatidyl serine (page 52, lines 21-32).
 	Martinez teaches topical formulations containing LXR activators or activators described herein are applied to beneficial effect to skin and/or mucus membranes. The activators are formulated as lotions, solutions, gels, creams, emollient creams, unguents, sprays, or any other form that will permit topical application. The formulation may also contain one or more agents that promote the spreading of the formulation over the affected area, but are otherwise biologically inactive. Examples of these agents are surfactants, humectants, wetting agents, emulsifiers, or propellants (page 50, lines 31-36).
 	Martinez teaches additional agents such as antioxidants may also be present in the compositions (page 52, line 40).
 	Martinez teaches the pharmaceutical compositions may additionally include a pharmaceutically acceptable carrier, which, as used herein, includes any and all solvents, diluents, or other liquid vehicle, dispersion or suspension aids, surface active agents, isotonic agents, thickening or emulsifying agents, preservatives, solid binders, and lubricants, as suited to the particular dosage form desired (page 52, lines 12-16). 
 	Martinez teaches the pharmaceutical compositions may additionally include fatty acids, such as, but not limited to, oleic acid and its glyceride derivatives, are useful in the preparation of injectables, as are natural pharmaceutically acceptable oils, such as, but not limited to, olive oil or castor oil, polyoxyethylated versions thereof. These oil solutions or suspensions also can contain a long chain alcohol diluent or dispersant such as, but not limited to, carboxymethyl cellulose, or similar dispersing agents. Other commonly used surfactants, such as, but not limited to, Tweens or Spans or other similar emulsifying agents or bioavailability enhancers, which are commonly used in the manufacture of pharmaceutically acceptable solid, liquid, or other dosage forms also can be used for the purpose of formulation (page 53, lines 13-21).
 	Martinez teaches the carrier can be solid, semi-solid, or liquid. The carrier can be in the form of a lotion, a cream, or a gel, in particular one that has a sufficient thickness or yield point to prevent the active materials from sedimenting (page 54, lines 1-6). 
 	Martinez teaches the pharmaceutical composition can be administered parenterally, orally, nasally, rectally, topically, or buccally (page 53, lines 6-9). 
 	The specific combination of features claimed is disclosed within the teachings of Martinez, but such "picking and choosing" within several variables does not necessarily give rise to anticipation. Corninq Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, however, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Ida). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S, Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id. at 1742. 	Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive compositions "yielding no more than one would expect from such an arrangement", absent any secondary considerations (i.e., unexpected results). 	Martinez does explicitly teach the pH of the formulation from about pH 4 to about pH 8 as required by the limitations of claim 24. Further, there is no teaching in Martinez with regard to the purity/stability of the formulation after storage after a certain number of months at a particular temperature and relative humidity as required by the limitations of claim 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that the formulation as taught by Martinez falls within the pH range as required by the limitations of claim 24. Pharmaceutical formulations are typically near neutral conditions or at least within the instant pH range, unless mentioned otherwise. Additionally, one of ordinary skill in the art would expect that formulations of the same compound would exhibit the same stability under the same conditions.
Martinez teaches salts can be prepared in situ during the final isolation and purification of the compounds of the invention, or separately by reacting a free base or free acid function with a suitable reagent. For example, a free base function can be reacted with a suitable acid. Furthermore, where the compounds of the invention carry an acidic moiety, suitable pharmaceutically acceptable salts thereof may, include metal salts such as alkali metal salts, e.g. sodium or potassium salts; and alkaline earth metal salts, e.g. calcium or magnesium salts (page 51, lines 32-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned the formulation of the active agent to various pharmaceutical salts as taught by Martinez and known that the method of claim 28 of the instant invention is routine salt formation procedure. 
Martinez teaches the pharmaceutical compositions of the present invention additionally include a pharmaceutically acceptable carrier, which, includes any and all solvents, diluents, or other liquid vehicle, dispersion or suspension aids, surface active agents, isotonic agents, thickening or emulsifying agents (page 52, lines 12-16). 
With respect to the limitations of claims 33 and 34, Martinez does not specifically teach the bioavailability of the formulation’s self-emulsifying properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that depending on the type and amount of carrier employed in making the formulation, the bioavailability would be directly affected. Thus, it is within the purview of the skilled artisan to manipulate the various carriers to obtain the desired bioavailability.   
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Claims 38-63 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (WO 2015/106164) of record as applied to claims 22-25, 27-29 and 31-35 in the 103 rejection above in view of Kalepu (Acta Pharmaceutica Sinica B, 2013).

Martinez is discussed above.
Martinez does not explicitly teach the specific agents as required by the limitations of the amended claims.
Kalepu teaches the principle objective of drug formulation is enhancing their bioavailability. Solubilizing the drug in lipid excipients can lead to increased solubilization and absorption, resulting in enhanced bioavailability (abstract).
Kalepu discloses solubilizing excipients routinely employed in lipid-based oral formulations (page 364, Table 1).

    PNG
    media_image2.png
    303
    913
    media_image2.png
    Greyscale

Furthermore, Kalepu teaches in order to protect the formulation from oxidation, various lipid soluble anti-oxidants such as α-tocopherol, β-carotene, propyl gallate, butylated hydroxyl toluene (BHT) or butylated hydroxyanisole (BHA) can be used (page 365, column 1, Section 3.1.6 Additives).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated compound SB742881 as taught by Martinez and also employed the specific solubilizing excipients as taught by Kalepu. Employing pharmaceutically acceptable carriers and excipients in pharmaceutical composition is generally considered prima facie obvious. As recognized by Kalepu, the principle objective of drug formulation is enhancing their bioavailability. Therefore, the skilled artisan would find it obvious to employ solubilizing excipients known in the art resulting in a formulation with enhanced bioavailability. 
 	Based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.  


Conclusion
Claims 22-25, 27-29 and 31-35, 38-63 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627